Citation Nr: 1401016	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition, heart failure as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The December 2011 Rating Decision denied the Veteran's service connection claim for a heart disorder, to include as due to Agent Orange exposure.  The Veteran filed a timely Notice of Disagreement in March 2012.  The RO furnished the Veteran with a Statement of the Case in June 2012.  The Veteran perfected his appeal with a Form 9 in June 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including VA treatment records, that are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that a veteran was not exposed during that service.  See 38 U.S.C.A § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  
In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3.309(e) (2013) and include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

Service personnel records show that the Veteran served in the Republic of Vietnam from September 1970 to March 1971.  Private treatment records show a past medical history significant for congestive heart failure.  See July 2004 Discharge Summary.  VA treatment records note an electrocardiogram revealed left ventricular hypertrophy.  See, e.g., July 2012 VA treatment record.  As the Veteran is presumed to have been exposed to herbicide agents, and there is evidence that suggests that he may suffer from a disease associated with such herbicide exposure, the Board finds that the Veteran should be afforded a VA examination to determine if in fact the Veteran has ischemic heart disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities dated since July 2012.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine whether the Veteran has ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The claims folder must be made available to and reviewed by the examiner including the July 2004 discharge summary that notes a final diagnosis of congestive heart failure and VA outpatient treatment records that note an EKG showed left ventricular hypertrophy.  All indicated studies should be performed.  

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


